DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Mr Joseph M Lafata on  6/5/2021.

The application has been amended as follows: 

Claims 1, 2 and 30 are amended as follows. 
1.	(Currently Amended)	A radio frequency (RF) generator comprising:
a RF power source; and
a RF power controller coupled to the RF power source, the RF power controller generating a control signal to vary a first RF output from the RF power source to  from a source other than the RF power source applied to the load, the first predetermined segment of the second RF output being less than a full cycle of the second RF output,
wherein the first predetermined manner includes controlling at least one of a power of the first RF output, a frequency of the first RF output, or the match network actuator associated with the first RF output to increase power delivered to the load during the first predetermined segment.
2.	(Currently amended)	The RF generator of claim 1, wherein the first RF output [[signal]] applied to the load and the second RF output is a bias RF output signal applied to the load.
30.	(Currently amended)	A method for generating a radio frequency (RF) signal comprising:
coupling a power controller to a RF power source;
controlling a first RF generator to output a first RF output signal; and
generating a control signal, the control signal varying an electrical characteristic of the first RF output signal in accordance with a first predetermined segment of a second RF output signal from a source other than the RF power source, the first predetermined segment of the second RF output signal being less than a full cycle of the second RF output signal,
and



Allowable Subject Matter

Claims 1-25, and 27-37 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art fails to teach or reasonably suggest the limitation he RF power controller configured to control at least one of the first RF output or a match network actuator in a first predetermined manner over a first predetermined segment of a second RF output from a source other than the RF power source applied to the load, the first predetermined segment of the second RF output being less than a full cycle of the second RF output, wherein the first predetermined manner includes controlling at least one of a power of the first RF output, a frequency of the first RF output, or the match network actuator associated with the first RF output to increase power delivered to the load during the first predetermined segment.   Hence, claim 1 and depending claims 2-17 are allowed.

Referring to the claim 18 the closest prior art fails to teach or reasonably suggest the limitation A radio frequency (RF) generator comprising: a power controller coupled to the second power source, the power controller configured to respond to a trigger signal and to generate a RF control signal and an actuator control signal, wherein the RF control signal adjusts an electrical parameter of the second RF signal and wherein the actuator control signal adjusts an actuator of a match network associated with the second RF signal to increase power delivered to the load during a first predetermined segment, wherein the trigger signal indicates the first predetermined segment of the first RF signal and the first predetermined segment is less than a full cycle of the first RF signal, and wherein the electrical parameter includes at least one of a power of the second RF signal or a frequency of the second RF signal.  Hence, claim 18 and depending claims 19-25 and 27-29 are allowed.

Referring to the claim 18 the closest prior art fails to teach or reasonably suggest the limitation   A method for generating a radio frequency (RF) signal comprising: generating a control signal, the control signal varying an electrical characteristic of the first RF output signal in accordance with a first predetermined segment of a second RF output signal from a source other than the RF power source, the first predetermined segment of the second RF output signal being less than a full cycle of the second RF output signal, wherein the electrical characteristic includes at least one of a power of the first RF output signal or a frequency of the first RF output signal to increase power delivered to a load during the first predetermined segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-25, 27-37 are allowed with examiners amendments.

Claim 26 cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/5/2021